Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-40 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Cleveland, Christopher et al (U.S. PG PUB 2020/0111280) which discloses a system/method for ticketing at a gaming table.  However, Cleveland singularly or in combination fails to disclose the recited feature:
As per claims 1 and 12 “upon occurrence of a ticket voucher redemption event: determine a first amount of funds associated with a ticket voucher, and responsive to receipt of data associated with an input of a non-cash redemption of the ticket voucher: determine, based on the first amount of funds associated with the ticket voucher, a second amount of funds to provide in association with a non-cash form of payment, and cause the second amount of funds to be available in association with the non-cash form of payment”
As per claim 10 “upon an occurrence of a ticket voucher redemption event associated with a ticket voucher and responsive to a determination of an identity of a user associated with the ticket voucher: determine if the identified user qualifies to redeem the ticket voucher for a non-cash form of payment, wherein the determination is based on historical ticket voucher redemption activity of the identified user, responsive to the determination being that the identified user qualifies to redeem the ticket voucher for the non-cash form of payment, determine a first amount of funds to provide in association with a non-cash of payment, and responsive to the determination being that the identified user fails to qualify to redeem the ticket voucher for the non-cash form of payment, determine a second amount of funds to provide in association with a cash payment”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE E ELISCA/Primary Examiner, Art Unit 3715